This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A15-1207

                                   Preeti Kaur Rajpal,
                                       Appellant,

                                           vs.

                     Regents of the University of Minnesota, et al.,
                                     Respondents.

                                  Filed April 25, 2016
                                       Affirmed
                                      Ross, Judge

                            Hennepin County District Court
                              File No. 27-CV-13-18627

Richard T. Wylie, Minneapolis, Minnesota (for appellant)

William P. Donohue, General Counsel, Brian J. Slovut, Associate General Counsel,
University of Minnesota Minneapolis, Minnesota (for respondent)

      Considered and decided by Ross, Presiding Judge; Reyes, Judge; and

Randall, Judge. 

                        UNPUBLISHED OPINION

ROSS, Judge

      University of Minnesota dismissed student Preeti Rajpal from its medical school

after Rajpal flunked two clinical courses. This was Rajpal’s second dismissal. Rajpal sued



 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
the university, alleging that it failed to accommodate her performance anxiety as required

by the Federal Rehabilitation Act and the Minnesota Human Rights Act and that her

dismissal violated her constitutional due process rights. The district court granted summary

judgment to the university. Because Rajpal produced no evidence establishing that she was

qualified to continue as a medical student even with her proposed accommodations, we

affirm the district court’s dismissal of her discrimination claim. And because the university

removed Rajpal from the program using a procedure that meets any procedural and

substantive constitutional requirements, we also affirm the district court’s dismissal of her

due process claim.

                                          FACTS

       Preeti Rajpal enrolled in the University of Minnesota Medical School in 2002. The

school dismissed her in 2005 for poor academic performance. She maintained that a

misdiagnosis of depression caused her academic difficulties. Rajpal and the university

reached a settlement concerning the 2005 dismissal, affording her a path to readmit. The

school readmitted Rajpal as a full-time medical student in 2007.

       Rajpal’s academic difficulties continued after her readmission. She failed step 1 of

her United States Medical Licensing Examination (known as “boards”) and the clinical

clerkship component of the Medicine I rotation. Under school policy, the clinical failure

required her to appear before the medical school’s Committee on Student Scholastic

Standing (COSSS) and request permission to retake the course. The committee granted her

request to repeat the clerkship, and she passed it without any accommodation. Rajpal asked

the school to extend her graduation date because of her academic difficulties. The school


                                             2
granted the request, but it cautioned that it was “very concerned about [her] needing

additional time to successfully complete [her] medical education.” In May 2010 Rajpal

failed another clinical clerkship, specifically, the OB-GYN clerkship. Because this was

Rajpal’s second clinical course failure, it triggered a mandatory dismissal hearing before

the COSSS.

       Soon afterward, Dr. Jennifer Beldon of Boynton Health Services diagnosed Rajpal

with “performance anxiety.” Dr. Beldon believed that Rajpal’s performance anxiety could

be accommodated if she was given extra time on written tests and was provided with a

quiet examination space to take them. Consistent with Dr. Beldon’s recommendation, the

university’s disability-services office provided Rajpal a letter recommending that she be

allowed extended testing time and a quiet study space. But Dr. Beldon did not recommend

any specific accommodation for clinical studies. Similarly, the disability-services office

did not make any recommendation for those studies.

       In July 2010 the COSSS held a hearing to determine whether Rajpal should be

dismissed from medical school. Rajpal appeared and informed the committee that she had

performance anxiety and was seeking professional treatment, but she did not identify any

accommodations. She blamed her clinical failure on her lack of learning, which she in turn

blamed on her not being given the opportunity to see many patients on her own. She

asserted that these deficiencies at the clinical site prevented her from reinforcing her

academic knowledge. The COSSS postponed deliberating until it could review a letter from

Dr. Cheryl Hanson, the onsite director of Rajpal’s OB-GYN clerkship. Dr. Hanson wrote

that it would be reasonable to allow Rajpal to retake the clinical course at a more structured


                                              3
setting in a different location. Before the committee deliberated, an additional failing grade

for a pediatric gastroenterology clinical course was mistakenly entered on Rajpal’s record;

Rajpal had in fact passed that course. The errant failing notation was noted on the agenda

of the August COSSS meeting.

       The COSSS members voted to dismiss Rajpal. In its letter explaining the decision,

the committee included an erroneous failing grade in second-year gastrointestinal

pathophysiology. Rajpal appealed and asked the committee to reconsider its decision.

Rajpal emphasized that she had performance anxiety as diagnosed by Dr. Beldon and

requested that she be allowed to retake the OB-GYN course with her doctor’s

recommended accommodations. The COSSS convened for another hearing, after which it

denied Rajpal’s reconsideration request and voted to affirm its previous dismissal decision.

This time, the committee acknowledged the error in including Rajpal’s supposed

gastrointestinal pathophysiology failure, and it informed Rajpal that her record had been

corrected.

       Rajpal complained about the COSSS determination, and, after a hearing, a three-

member grievance panel determined that the COSSS did not violate any policy, procedure,

or established practice by dismissing her. Dr. Aaron Friedman, the extant dean of the

medical school, reviewed the decision and concurred with the panel’s findings. Rajpal

appealed to the provost, who upheld the dismissal decision after concluding that she

received due process.

       Rajpal sued the university and Dean Friedman, alleging, among other things, that

the school dismissed her on the basis of her disability in violation of the Federal


                                              4
Rehabilitation Act and the Minnesota Human Rights Act (MHRA). She also claimed that

the dismissal violated her constitutional right to due process. The university moved for

summary judgment, which the district court granted.

       Rajpal appeals.

                                     DECISION

       Rajpal argues that the district court erred by granting summary judgment on her

disability-discrimination claim and by failing to recognize the viability of her claim that

the university violated her procedural and substantive due process rights. We review

summary judgment decisions de novo to determine whether the district court applied the

law correctly and whether genuine issues of material fact prevent judgment as a matter of

law. Larson v. Nw. Mut. Life Ins. Co., 855 N.W.2d 293, 299 (Minn. 2014). We rely on

undisputed facts and construe any disputed evidence in the light most favorable to the

nonmoving party. See id.

                                             I

       We first address Rajpal’s argument that the district court erred by granting summary

judgment on her disability-discrimination claim. The Federal Rehabilitation Act prohibits

educational institutions receiving federal financial assistance from denying otherwise

qualified persons the benefits of their programs because of a disability. 29 U.S.C. § 794(a)

(2012). The MHRA similarly makes it an unfair discriminatory practice to dismiss students

based on their disabilities. Minn. Stat. § 363A.13, subd. 2 (2014). Because these statutes

contain similar language and are directed toward a similar purpose, we will interpret and

apply together the claims arising from the Rehabilitation Act and the MHRA. See, e.g.,


                                             5
State by Cooper v. Hennepin County, 441 N.W.2d 106, 110 (Minn. 1989) (relying on

interpretations of the Rehabilitation Act to construe the MHRA).

       To succeed on a claim of discrimination based on the alleged failure to

accommodate, a plaintiff must establish that she is an otherwise qualified person with a

disability and that the defendant failed to reasonably accommodate that disability. See

Hoover v. Norwest Private Mortg. Banking, 632 N.W.2d 534, 547 (Minn. 2001). We will

assume, without deciding, that Rajpal’s scholastic performance anxiety is indeed a

disability that would entitle her to a reasonable accommodation in her medical studies. We

focus our analysis on whether the university failed to make accommodations that would

render her qualified to continue her medical studies.

       Rajpal’s failure-to-accommodate claim begins on a narrow platform because courts

are ill-suited to second-guess the professional judgment of educators in determining

whether a program’s standards are satisfied. See Falcone v. Univ. of Minn., 388 F.3d 656,

656 (8th Cir. 2004). Our deference exists because the decision to dismiss a student for

academic reasons “requires an expert evaluation of cumulative information and is not

readily adapted to the procedural tools of judicial or administrative decisionmaking.” Bd.

of Curators of Univ. of Mo. v. Horowitz, 435 U.S. 78, 90, 98 S. Ct. 948, 955 (1978); see

also Regents of Univ. of Mich. v. Ewing, 474 U.S. 214, 225, 106 S. Ct. 507, 513 (1985)

(“When judges are asked to review the substance of a genuinely academic decision . . . they

should show great respect for the faculty’s professional judgment.”).

       And the platform of her claim is further narrowed because the only accommodations

she requested were the two test-taking accommodations recommended by Dr. Beldon and


                                             6
adopted by the school and the single clinical-oriented accommodation of retaking the failed

OB-GYN clinical course at a location or under circumstances more suited to her particular

learning style. On this platform, Rajpal’s claim fails because she does not demonstrate that

the requested accommodation is reasonable or that she is “otherwise qualified” even with

the proposed accommodation. (We do not reach the other apparent problem, which is that

Rajpal’s request for a more conducive setting for the clinical program bears only on her

personal learning style and has no apparent relationship to her stated performance-anxiety

disability.)

       The academic grievance panel concluded that providing a different clinical site

would not be reasonable because “part of being a physician involves being able to work

competently in different and changing clinical circumstances.” It recognized that the school

expects (and insists) that its medical students will work, and adaptively learn, in any

clinical condition. The panel took the position that Rajpal was responsible for learning the

required material “regardless of the clinical cases she was presented with.” Rajpal gives us

no persuasive reason to question this logic.

       Because Rajpal’s failure in the clinic arose from her failure to learn the material

rather than from her disability, the university takes the position that she was not otherwise

qualified even if she had sought and been given a reasonable accommodation for her

disability. Rajpal counters by maintaining that the university’s ostensible exercise of its

professional, academic judgment is only a pretext for its disability discrimination, pointing

out that multiple other medical students were not dismissed after they failed other clinical

courses. This argument could draw us into second-guessing the school’s highly subjective


                                               7
and academically determined measures in its distinguishing between the quality of different

students’ academic proficiencies and between the nature of the various clinical

opportunities. We are wholly unqualified for that task. And we deem fatal to Rajpal’s

argument her lack of any evidence from which a fact-finder could conclude that the

nondismissed students are similarly situated to her. She points to nothing in the record

indicating, for example, that the clinical failures of any of the other students arose from

their admitted inability to learn in their clinical setting. In sum, the committee expressed

serious misgivings about Rajpal’s ability to perform as a medical doctor. This opinion

rested on its assessment of her performance as a medical student, including her two clinical

course failures. We cannot say that the committee’s decision to dismiss Rajpal was either

such a substantial departure from accepted academic norms that it did not actually exercise

professional judgment, see Ewing, 474 U.S. at 225, 106 S. Ct. at 513, or that it reflects

illegal, disparate treatment.

       Rajpal also argues that the University failed to engage in an interactive process to

determine whether reasonable accommodations were possible. See 29 C.F.R.

§ 1630.2(o)(3) (2015). This argument overlooks that Rajpal has the burden to proffer a

reasonable accommodation that would make her otherwise qualified. See Stern v. Univ. of

Osteopathic Med. & Health Scis., 220 F.3d 906, 909 (8th Cir. 2000). Because Rajpal’s

proposed accommodation of retaking the clinic in a different setting would not render her

qualified, the argument fails.

       The district court did not err by granting summary judgment on Rajpal’s

discrimination claim.


                                             8
                                                 II

       We turn to Rajpal’s argument that the dismissal violated her procedural and

substantive due process rights guaranteed by the Fourteenth Amendment. The argument

does not lead us to reverse.

Procedural Due Process

       Rajpal argues that the committee violated her due process rights by dismissing her

based on false evidence and by not allowing her to be present at its August 19 committee

deliberation. The Due Process Clause does not obligate a university to provide a formal

hearing to a student dismissed for performance deficiencies. Horowitz, 435 U.S. at 90, 98

S. Ct. at 955. The school satisfies the student’s due process rights by notifying her of the

deficiencies and of the possibility of her dismissal, and by making its decision carefully

and deliberately. Id. at 85, 98 S. Ct. at 952.

       The university afforded Rajpal adequate process. It repeatedly informed Rajpal of

her poor performance and that her failure could lead to dismissal. After her first clerkship

failure, the school told her in writing that another clinical failure would mandate a dismissal

hearing. It reminded her of the school’s dismissal policy after it granted her request to

extend her graduation date. And although the Constitution does not require it, the school

provided her formal hearing opportunities. It provided her a forum to contest her dismissal

and another hearing after she asked the school to reconsider its decision. It had no

constitutional duty to invite her to attend the August 19 deliberation. The university also

provided a forum for her to appeal the committee’s decision to an academic grievance

panel, to the dean of the medical school, and to the provost. She was represented by counsel


                                                 9
throughout these proceedings and had the full opportunity to challenge the substance of the

committee’s decision.

       Rajpal also maintains that the process was constitutionally inadequate because the

committee based its findings on false information. Her argument faces insurmountable

legal and factual obstacles.

       The legal problem with the argument is that Rajpal relies only on a host of criminal

cases that stand for the proposition that the state violates due process by knowingly

introducing false evidence to secure a criminal conviction. See, e.g., State v. Hill, 871

N.W.2d 900, 907 (Minn. 2015). She cites no caselaw applying this precept of criminal law

to administrative academic decisions. But we can assume, without further inquiry, that

knowingly presenting false evidence offends due process in the academic-dismissal arena

as well.

       Rajpal’s argument fails as a matter of fact because no evidence indicates that the

school relied on the false information, let alone that it did so knowingly. Rajpal highlights

three facts: (1) the transcript provided to the committee included incorrect grades for two

second-year courses; (2) the committee incorrectly based its decision in part on an

erroneous gastrointestinal pathophysiology failure; and (3) the committee erroneously

relied on her pediatric gastroenterology failure because in fact she passed that course. But

she identified no evidence countering the university’s evidence indicating affirmatively

that it did not base its decision on the erroneous grade notations. Rajpal points us to nothing

in the record suggesting that the committee was even aware of the two second-year course

failures mistakenly included on her school transcript. And the committee did not mention


                                              10
those failures in its letter explaining its decision. It is true that the committee initially listed

the gastrointestinal pathophysiology failure as one of its reasons for dismissing Rajpal. But

the evidence establishes without contradiction that the committee later expressly

recognized that Rajpal had indeed passed that course, and it corrected its mistaken

reference to that course on reconsideration. For the pediatric gastroenterology course,

committee chairperson Dr. Colin Campbell’s deposition testimony states that the

committee did not consider that failure in reaching its conclusion. We understand under

the circumstances that a student in Rajpal’s shoes might wonder if the committee relied on

the mistaken information, but the nonmoving party must identify admissible probative

evidence, not merely reasons for speculation, to avoid summary judgment.

Substantive Due Process

       Rajpal argues that her dismissal violated her substantive due process rights. She

must demonstrate that the university acted arbitrarily in dismissing her or that the dismissal

was “such a substantial departure from accepted academic norms as to demonstrate that the

person or committee responsible did not actually exercise professional judgment.” Ewing,

474 U.S. at 225, 106 S. Ct. at 513. This standard requires her to show that her dismissal

was unrelated to her academic performance and instead motivated by bad faith or ill will.

Schuler v. Univ. of Minn., 788 F.2d 510, 515 (8th Cir. 1986).

       Rajpal argues without evidentiary citation that her dismissal was arbitrary and does

not reflect professional judgment because members of the administration acted in bad faith

by “feeding false information” to the committee and that her lack of academic progress

was manufactured or intentionally overblown. She similarly argues that a jury could find


                                                11
that she was intentionally excluded from the COSSS’s August 19 deliberations to prevent

her from correcting the erroneous information submitted to the committee. Rajpal’s

complete lack of evidence prevents us from considering her accusations any further. And

even if the record included evidence of this sort of attempted malicious sabotage, again,

the unrebutted evidence teaches that the COSSS did not rely on the erroneous academic

information when it dismissed Rajpal.

      The district court rightly rejected the substantive due process claim.

      Affirmed.




                                            12